

116 HR 8514 IH: Student Loan Relief Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8514IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Gonzalez of Texas introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Education to cancel or repay up to $25,000 in Federal student loans for each borrower.1.Short titleThis Act may be cited as the Student Loan Relief Act. 2.Writing down balances for Federal student loan borrowers(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall cancel or repay an amount on the outstanding balance due (including the unpaid principal amount, any accrued interest, and any fees or charges) on the Federal student loans of a borrower that is equal to the lesser of—(1)$25,000; or(2)the total outstanding balance due on such loans of the borrower.(b)ApplicationUnless otherwise requested by the borrower in writing, a cancellation or repayment under subsection (a) shall be applied—(1)in the case of a borrower whose loans have different applicable rates of interest, first toward the outstanding balance due on the loan with the highest applicable rate of interest among such loans; and(2)in the case of a borrower of loans that have the same applicable rates of interest, first toward the outstanding balance of principal due on the loan with the highest principal balance among such loans.(c)Data To implementContractors of the Secretary, and holders of Federal student loans, shall report, to the satisfaction of the Secretary the information necessary to carry out this section.(d)TaxationFor purposes of the Internal Revenue Code of 1986, in the case of any cancellation or repayment of indebtedness under this subsection with respect to any borrower:(1)Exclusion from gross incomeNo amount shall be included in the gross income of such borrower by reason of such cancellation or repayment.(2)Waiver of information reporting requirementsAmounts excluded from gross income under paragraph (1) shall not be required to be reported (and shall not be taken into account in determining whether any reporting requirement applies) under chapter 61 of such Code.(e)DefinitionsIn this section:(1)Federal student loanThe term Federal student loan means a loan—(A)made under part B, part D, or part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.), and held by the Department of Education; or(B)made, insured, or guaranteed under part B of the such title (20 U.S.C. 1071 et seq.), or made under part E of such title (20 U.S.C. 1087qaa seq.), and not held by the Department of Education.(2)SecretaryThe term Secretary means the Secretary of Education. 